The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,071,901, 10,056,005 and US Patent 10,518,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both application claiming a mission-based computer learning system where a user is competing against an AI engine to complete their mission or the task.

The parent patented claims have the similar limitations of simulating a mission-based game treat play and preventive for the learning purpose. Independent claim does not patentably distinct to be an invention by itself, thus the limitations claimed are within the obvious variation of the original invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. A comparison is produced below.
US 10,056,005
Current claims 
1. A system for providing mission-based game-style cyber-threat training to at least one student against a cyber-threat artificial intelligence opponent comprising: at least one student station comprising a processor, a video display and a user input device; a system server comprising at least one processor and a memory, said system server in communication at one or more times with said at least one student station; non-transitory machine-readable code stored in said memory and executable by said processor of said system server to implement a game server which is configured to receive input from said at least one student station of a selected cyber-threat training mission; at least one database of cyber-threat mission sources stored in association with said system server; non-transitory machine-readable code stored in said memory and executable by said processor of said system server to implement a virtual event manager which is configured to, in response to a selected cyber-threat training mission indicated by said game server, generate a virtual cyber mission environment comprising one or more virtual elements comprising a virtual network, a virtual system, a virtual device and a virtual tool for use by said game server in implementing said selected cyber-threat training mission as a game; said game server configured to cause said at least one student station to display information regarding said virtual mission environment to said at least one student and receive inputs to said at least one user input device of said student station by said at least one student, said inputs comprising at least one or more inputs relating to the use of said at least one virtual tool for generating student actions in said virtual cyber mission environment; and non-transitory machine-readable code stored in said memory and executable by said processor of said system server to implement an artificial intelligence engine which is configured to implement said cyber-threat artificial intelligence opponent to said at least one student, said artificial intelligence engine communicating with said game server to receive information regarding said student actions and to generate opponent actions which are displayed by said student station to said at least one student. 
    2. The system in accordance with claim 1 wherein said cyber-threat artificial intelligence opponent comprises a defensive opponent to said student acting as an offensive player. 
    3. The system in accordance with claim 1 wherein said cyber-threat artificial intelligence opponent comprises an offensive opponent to said student acting as a defensive player. 
    4. The system in accordance with claim 1 wherein said virtual event manager implements a mission orchestration manager and at least one mission orchestration agent, said at least one mission orchestration agent running in said virtual mission environment. 
    5. The system in accordance with claim 1 wherein said virtual mission environment comprises a virtual network environment which simulates a real network environment. 
    6. The system in accordance with claim 1 wherein said virtual mission environment comprises one or more virtual networks, virtual systems, virtual communication devices, virtual computing devices, virtual firewalls, virtual tools and virtual software resources. 
    7. The system in accordance with claim 1 further comprising at least one trained observer interface by which a trainer is provided real-time information regarding said student's actions. 
    8. The system in accordance with claim 1 wherein said virtual event manager is configured to generate said virtual mission environment from a base mission blueprint as modified by one or more variable parameters. 
    9. The system in accordance with claim 1 wherein said game server is further configured to generate a game score based upon student actions during said training mission, said game score comprising an aggregate of a plurality of action scores generated as a result of a plurality of student actions during said training mission. 
    10. The system in accordance with claim 1 wherein said virtual event manager is further configured to capture and log activities during said training mission. 
    11. The system in accordance with claim 10 wherein said virtual event manager implements a plurality of collector agents within said virtual mission environment, said collector agents collecting activity information within said virtual mission environment which is reported to a log server which generates a log file of training mission activity. 
    12. The system in accordance with claim 9 wherein said cyber-threat training mission has a plurality of mission objectives and said game score is dependent upon the successful completion of said plurality of mission objectives. 
    13. The system in accordance with claim 12 wherein said plurality of mission objectives each have an assigned number of points and said game score comprises a number of points acquired by said student. 
    14. The system in accordance with claim 1 wherein said virtual cyber mission environment implements a mission scenario type comprising one or more of a cyber threat scenario and a power grid scenario. 
    15. The system in accordance with claim 1 wherein said machine-readable code which is executed by said processor of said game server is further configured to generate one or more leaderboards of students based upon one or more student game scores. 
    16. The system in accordance with claim 1 wherein said selected training mission is selected from a plurality of available training missions. 
    17. The system in accordance with claim 16 wherein said available training missions are dependent upon a competency level of said student. 
    18. The system in accordance with claim 1 wherein said artificial intelligence engine is further configured to implement a virtual in-game advisor, which advisor is configured to provide automated responses to student requests for help during said training mission. 
    19. The system in accordance with claim 18 wherein said responses comprise hints which are displayed to said student at said student station. 
    20. The system in accordance with claim 1 wherein said virtual cyber mission environment further comprises at least one physical device which is associated with said one or more virtual elements. 
    21. A method of providing mission-based game-style cyber-threat training to at least one student against a cyber-threat artificial intelligence opponent comprising: receiving, at a game server implemented relative to a system server, a cyber-threat training mission selected from a database of cyber-threat mission sources at a student station by a student; transmitting information regarding said selected cyber-threat training mission to a virtual event manager which is implemented relative to said system server, generating, using said virtual event manager, in response to a selected cyber-threat training mission, a virtual cyber mission environment comprising one or more virtual elements comprising a virtual network, a virtual system, a virtual device and a virtual tool, using at least one database of mission resources; enabling, via said virtual event manager, said virtual cyber mission environment at said game server; causing said student station to display information regarding said virtual cyber mission environment to said student; receiving at said game server one or more student actions comprising inputs relating to said cyber-threat training mission made by said student at said student station, said inputs comprising at least one or more inputs relating to the use of said at least one virtual tool for generating student actions in said virtual cyber mission environment; generating one or more opponent actions via an artificial intelligence engine; and causing said student station to display said one or more opponent actions relative to said virtual cyber mission environment. 
    22. The method in accordance with claim 21 wherein said opponent actions are offensive actions. 
    23. The method in accordance with claim 21 wherein said opponent actions are defensive actions. 
    24. The method in accordance with claim 21 wherein said game score comprises an aggregate of a plurality of action scores generated as a result of a plurality of student actions during said training mission. 
    25. The method in accordance with claim 21 further comprising logging said student actions during said training mission. 
    26. The method in accordance with claim 21 wherein said training mission has a plurality of mission objectives and said game score is dependent upon the successful completion of said plurality of mission objectives. 
    27. The method in accordance with claim 26 wherein said plurality of mission objectives each have an assigned number of points and said game score comprises a number of points acquired by said student. 
    28. The method in accordance with claim 21 further comprising generating one or more leaderboards of students based upon one or more student game scores. 

2. (New) A system for providing mission-based cyber-threat training to a student against an opponent comprising: a student station comprising a processor, a video display and a student input device; a database of training missions stored in association with said at least one game server; a mission resource database of mission resources including virtual tools, virtual network components and network components stored in association with said at least one game server; a trainer station comprising a processor, a video display and a trainer input device; a trainer interface presented at the trainer station, the trainer interface presenting a duplicate of at least a portion of information presented at the student station to provide to a trainer a real- time view of activity of a student on the student station; said a game server comprising a server processor and a server memory, said game server communicating with said student station, said game server communicating with the trainer station, said game server configured to receive input from the student station or from the trainer station of a selected one of the training missions stored in the database of training missions; non-transitory machine-readable code stored in said server memory and executable by said server processor of said game server to implement: a determination of the student's qualification for the selected mission; when said student qualified, a mission preparation phase comprising the presentation to -2- rsw-6627Appl. No.17/385,619 FiledJuly 26, 2021 said student via said student station of a video to prepare the student for the selected training mission, said video comprising information regarding the selected mission for use by said student in participating in said mission; after said mission preparation phase, a mission execution phase in which the selected training mission is implemented, said selected training mission comprising a virtual mission environment comprising one or more virtual elements comprising one or more of a virtual network, a virtual system, a virtual device and a virtual tool for use by the game server in implementing said selected training mission, said game server configured to cause said at least one student station to display information regarding said selected training mission to said student and to receive inputs from said student; and an assessment phase configured to provide an assessment to the student via the student station of an outcome of the mission.  
3. (New) The system of claim 2, wherein said video comprises information regarding one or more of: 1) a mission backstory; 2) a mission order including one or more objectives, tools, rules of engagement, and mission intelligence; 3) rules of engagement; 4) intelligence about threat actors that might be encountered during the mission; 5) team set-up for the mission; 6) skills required for the mission; 7) cyber games to play prior to the mission; 8) tools requested for the mission; and 9) quizzes to take to verify mission understanding and/or tool qualifications for the mission.  
4. (New) The system of claim 3, wherein the mission order comprising at least one of: a) a situation including mission events, general network information for the mission, adversaries of interest for the mission, and cyber threats to expect during the mission, b) mission detail, c) mission execution, e) mission service and support including what the student is provided with and where the student enters the mission, and e) mission command and control including chain of command and means of communication for the mission.  
5. (New) The system of claim 2, wherein said determination of the student's qualification for the selected mission comprises comparing a required competency level for said selected mission to a stored competency level for said student.  
6. (New) The system of claim 2, wherein said determination of the student's qualification for the selected mission comprises presenting a test to said student.  
7. (New) The system of claim 2, wherein said training mission includes parameters that are randomized to vary said selected mission.  
8. (New) The system of claim 2, wherein the mission execution phase further comprises defining a mission scope of play, a mission environment, and a threat actor.  
9. (New) The system of claim 8, wherein the scope of mission play is defined based -4- rsw-6627Appl. No.17/385,619 FiledJuly 26, 2021 on one or more of: student knowledge, student skills and abilities, mission tasks, mission conditions, mission standards, mission offense/defense tactics, and/or single or team mission training.  
10. (New) The system of claim 2, wherein the assessment phase presents the user with an assessment scene via a user interface.  
11. (New) The system of claim 10, wherein the assessment scene includes a depiction of the network used in the selected mission.  
12. (New) The system of claim 2, wherein said assessment comprises a score.  
13. (New) The system of claim 2, wherein said video is unique to said selected mission.  
14. (New) The system of claim 2, wherein said video comprises one or more graphical representations of features of said selected mission.  
15. (New) The system of claim 2, further comprising an artificial intelligence engine and wherein said opponent comprises a cyber-threat artificial intelligence opponent implemented by said artificial intelligence engine.  
16. (New) The system of claim 2, further comprising non-transitory machine-readable code stored in said server memory and executable by said server processor of said game server to cause said game server to receive input from said trainer station of changes to one or more parameters of said selected mission to make said mission easier or harder.  
17. (New) The system of claim 2, further comprising non-transitory machine-readable code stored in said server memory and executable by said server processor of said game server to generate a log of inputs by said student.  
18. (New) The system of claim 17, further comprising one or more sensors which are configured to detect one or more of said inputs.  
19. (New) The system of claim 2, wherein said game server is configured to receive one or more inputs from a trainer to the trainer station, said one or more inputs causing said game server to alter said selected mission.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MASUD AHMED/Primary Examiner, Art Unit 3619